Citation Nr: 1448799	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-25 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a bilateral knee disorder, to include as due to an undiagnosed illness.

2. Entitlement to an initial compensable evaluation for right shoulder dislocations and subluxations.

3. Entitlement to an initial evaluation for low back strain.

4. Entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 2000 to January 2002 and from February 2005 to April 2008 with additional service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran did not perfect an appeal with respect to the claim of a higher initial evaluation for tinea versicolor; thus, this matter will not be discussed in the following remand.

The issues of service connection for a bilateral knee disability, increased evaluations for right shoulder and low back disabilities, and entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND


With respect to the Veteran's service connection claim for a bilateral knee disorder, the Board notes he was provided a VA examination in May 2008, at which he was diagnosed as having patellofemoral syndrome of both knees.  The etiology was not indicated.  A remand is necessary to provide him a VA examination in conjunction with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, in a February 2012 statement, the Veteran's then-representative indicated there may be outstanding emergency room and outpatient care treatment records.  Further, the Board notes that the Veteran has not been provided a VA examination to assess the current severity of his service-connected disabilities since May 2008, a period of over six years.  Thus, on remand, these examinations should be accomplished, and any outstanding treatment records should be identified and requested for inclusion in the claims file.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Finally, the Veteran's claim for a 10 percent evaluation due to multiple noncompensable service-connected disabilities is impacted by the outcome of his other claims on appeal.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, this claim must also be remanded pending adjudication of the other claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he identify any medical provider that has treated him for the disabilities at issue.  For any private medical provider identified, he should be requested to complete and return the necessary records release forms.  Thereafter, obtain all identified records for inclusion into the claims file.

2. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed bilateral knee disability.  The claims file, including this remand, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:

a. Are the Veteran's subjective complaints of bilateral knee pain and swelling attributable to a known clinical diagnosis.  If so, provide the current diagnosis.

b. If a diagnosis is rendered above, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral knee disability is etiologically due to his period(s) of active service.  In offering this opinion, the examiner should specifically comment on the Veteran's lay assertions of in-service knee pain.

c. If a diagnosis is not rendered in (a) above, please note the date of onset of the Veteran's symptoms, and provide range of motion measurements of the bilateral knees as well as an indication as to whether the Veteran experiences laxity or subluxation of the knees.

A detailed rationale must be offered for all opinions expressed, and must include a discussion of lay reports of symptomatology as provided by the Veteran.

3. Schedule the Veteran for a VA examination to address the nature and severity of his service-connected lumbar spine disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Following a review of the record and examination of the Veteran, the examiner is requested to address the following:

a. Provide specific findings as to the range of motion of the lumbar spine.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends as well as the functional effect of such pain on the Veteran's range of motion.

b. Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.

c. The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's lumbar spine disability, and record any additional functional loss of motion due to such symptoms and, if applicable, note any additional limitation of motion in degrees.

d. Identify whether the Veteran's lumbar spine disability results in any bowel and/or bladder impairment and, if so, the degree of such impairment.

4. Schedule the Veteran for a VA examination to address the nature and severity of his service-connected lumbar spine disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Following a review of the record and examination of the Veteran, the examiner is requested to address the following:

a. provide specific findings as to the range of motion of the right shoulder and arm.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion.  

b. note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's right shoulder disability.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  

c. state whether there is any abnormality of the right shoulder, including evidence of ankylosis or impairment of the humerus, clavicle or scapula.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


